Citation Nr: 1301394	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  10-38 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albany, New York



THE ISSUE
Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Albany Medical Center from November 10 to 14, 2008.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The appellant's active service from January 1970 to January 1974 has not been verified.  

This matter arises to the Board of Veterans' Appeals (Board) from an August 2010 decision of the Department of Veterans Affairs Medical Center in Albany, New York, which denied a claim for entitlement to payment or reimbursement of unauthorized medical expenses. 


FINDING OF FACT

The appellant died on August [redacted], 2012, before the Board issued a decision on the matter appealed.


CONCLUSION OF LAW

Because of the death of the appellant, the Board lacks jurisdiction to adjudicate the merits of his claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  The Board learned of his death via an application for burial benefits that was faxed to VA by a representative of his estate.  

As a matter of law, a claim for VA benefits does not survive the death of the claimant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2012).


ORDER

The appeal is dismissed. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


